 EMHART MANUFACTURING COMPANY375.which case the question as to which of these ballots shall be openedand counted will await further investigation concerning the employ-ment status of the affected individuals.[Text of Direction of Election omitted from publication in thisvolume.]EMHART MANUFACTURINGCOMPANYandDISTRICT104,INTERNATIONALASSOCIATION OF MACHINISTS,AFL,PETITIONER.Case No. 1-RC--2V9.September 25,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George A. Sweeney, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.The question concerning representation :During July 1950, th a Employer and the Intervenor executed ascollective bargaining agreement, effective from July 31, 1950, to July31, 1953, covering all pi oduction and maintenance employees in theE nployer's Stonington, Connecticut, plant.The Intervenor and theE nployer contend that,his agreement is a bar to this proceeding.The Stonington plant was formerly owned and operated by theUniversal Winding Company as a foundry and machine shop. TheEmployer purchased the plant in July 1950, removed all equipment.except the foundry, and altered the plant to permit plastic moldingoperations in addition to the foundry operations.Plastic operations,,however, did not commence until early in 1951.At the time the agree--ment was executed, there were approximately 70 foundry and 8,main-tenance employees in the plant. Since then, the number of employees.has been increased to approximately 90 employees in the foundry andLocal 163,International Molders and Foundry Workers Union of North America, AFL,herein called the Intervenor,was permitted to intervene at the hearing on the hasiaforan existing contract with the Employer.96 NLRB No. 48. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARD100 other employees, including 50 in the plastics department; 30 in themachine shop, 12 in the maintenance department, and the remainderin the toolroom, stockroom, and shipping and receiving department.It is therefore clear that the agreement urged in.bar was executedprior to the actual commencement of plastic operations at the plantand at a time when the Employer had not yet recruited a complementof employees with job functions representative of its present workforce.Under such circumstances we are of the opinion that the agree-ment does not constitute a -bar to a determination of representativesat this time.3The Employer also contends that the petition was untimely filedand a current election is barred under Section 9 (c) (3) of the Act,because of a union-shop authorization election conducted on September6, 1950.4However, for the reasons fully stated inBaker Ice MachineCompany,86 NLRB 385, we find the Employer's contention to bewithout merit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all production and maintenance em-ployees at the Employer's Stonington, Connecticut, plant, excludingoffice, clerical, professional, and foundry employees, guards, and su-pervisors as defined in the Act.The Employer and the Intervenorcontend that the unit sought is inappropriate because of the exclusionof the foundry employees.The Employer is engaged at its Stonington plant in the manufactureof, iron castings and plastic products.As previously mentioned, itemploys a total of approximately 190 plant employees, of whom about90 are assigned to the foundry department, 50 to the plastics depart-ment, 30 to the machine shop, 12 to the maintenance department, andthe remainder to the toolroom, stockroom, and shipping and receivingdepartment.There is no controlling history of collective bargainingat this plant.52As noted in paragraph numbered4, infra,the foundry employees utilize skills diversefrom those of the plastics department and other employees.8 See e.g.Lehighton Furniture Company,94 NLRB 318, and cases cited therein.Wefind without merit the contention of the Employer and the Intervenor that the agree-ment should,in any event,constitute a bar because further expansion of the unit fromapproximately 190 to an estimated 600 employees is envisaged.The record indicatesthat any increase in employment is speculative in nature.Moreover,there is no evidencethat different job functions will be performed.Accordingly,we find that the contemplatedexpansion does not warrant any postponement of an immediate election.Metropolitan.Life Insurance Company, Parklabrea Resident Community,93 NLRB 381.'Case No. 1-UA-3570.At the time the Stonington plant was owned by the Universal Winding Companyand was operated as a foundry and machine shop, the Intervenor represented thefoundry employees and the Petitioner represented the balance of the employees.However,hen the Employer purchased the plant in July 1950,the plant,as described in para- EMIAARTMANUFACTURING COMPANY.377-The foundry department employees, whom the Petitioner seeks to-exclude, produce iron castings made of pig iron, coke, and scrap. Theyinclude such classifications as metal patterninakers, molders, core-makers, and sand conditioners, who perform the usual duties of theirclassification under separate immediate supervision.The foundryemployees utilize distinct skills, are located in a separate area, andhave separate facilities, such as time clocks and washrooms.However,the foundry is housed in the same building as the other departments,The maintenance depart-ment, toolroom, shipping and receiving department, and stockroomserve the entire plant, including the foundry; and 75 percent of thecastings worked upon in the machine shop are received from thefoundry and returned to it for painting.Although there has beeninfrequent interchange of employees between departments, all em-ployees appear on the same payroll; the same personnel office handlesthe personnel functions for almost the entire plant; and all employeesare subject to generally the same conditions of employment.While the Board has frequently recognized that foundry depart-ment employees, such as those involved herein, may be accordedseparate representation, no labor organization is here seeking to rep-resent them on a separate basis.Under these circumstances, includingthe nature of the Employer's operations and the fact that no labororganization seeks to represent them separately, we are of the opinionthat the foundry department employees are properly part of the morecomprehensive production and maintenance unit .6Although a unit of all production and maintenance employees,including the foundry employees, is larger than that sought by thePetitioner, it appears that the Petitioner has an adequate showingof interest in this larger unit.We shall therefore treat the petitionas one requesting the alternative production and maintenance unit,including the foundry employees 7We find that all production and maintenance employees at theEmployer's Stonington, Connecticut, plant, including the foundryemployees, but excluding office, clerical, and professional employees,graph numbered 3,supra,was dismantled,all equipment except the foundry was re-moved, and it was altered also to permit plastic molding operations.In view of thesubstantial change in operations from those of its predecessor,it is clear that thebargaining history relating to that company is not determinative.SeeSt.Regis PaperCompany,84 NLRB 454. And the bargaining history since July 1950,which beganbefore a representative group was employed and is of short duration,isalso not con-trolling.Cf.The North Electric Manufacturing Company,89 NLRB 260;St.RegisPaper Company,supra.6William R.Whittaker Co. Ltd.,93 NLRB 520;Taunton Pearl Works,89 NLRB 1382 ;Boeing Airplane Company, et el.,86 NLRB 368;Geneva Forge,Inc.,76 NLRB 497. Clearlythe distinct nature of the product manufactured in the foundry department is insufficientreason, in this case,to require the exclusion of the foundry department employees fromthe unit.Flora Cabinet Company,Inc.,94 NLRB 12;Shelbyville Desk Company,Inc.,82NLRB 1230;A. J. Strus Products Corporation,83 NLRB 99.7SeeFlora Cabinet Company,Inc., supra. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDguards, and supervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]CROWNZELLERBACH CORPORATIONandINTERNATIONAL ASSOCIATION OFMACHINISTS, PETITIONER.Cases Nos. 3-RC-724, 725, 726, 727, and728.September 25, 1951Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeRalph E. Kennedy, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby af-firmed.Pursuant to the' provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.Questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'4.The Petitioner seeks to sever from the existing plant-wide unitfive separate units composed respectively of machinists, painters,pipefitters,millwrights, and firemen and their helpers, at the Em-ployer's Carthage, New York, plant, where it is engaged in the manu-facture of paper and paper products. For 14 years the Employer hasexecuted collective bargaining agreements with the Joint Intervenorsi International Brotherhood of Pulp, Sulphite and Paper Mill Workers of the UnitedStates and Canada, AFL, and International Brotherhood of Paper Makers, AFL (herein-after called Joint Intervenors), were permitted to intervene on the basis of a joint contractwith the Employer covering the employees in the proposed bargaining unit.2At the hearing none of the parties to this proceeding asserted that the current contractbetween the Employer and the Joint Intervenors is a bar to a present determination ofrepresentatives. ,However, in Its brief, the Employer contends that the petitions wereuntimely under the rule recently announced by the Board inDe Soto Creamery and ProduceCompany,94 NLRB 1627.We do not agree.While there are other factors which dis-tinguishthiscasefrom the De Sotocase, it is sufficientfor ourconclusion that therule ofthat case is not applicable here to note that the petitions in the instant case were filed onMay 29, 1951,priorto the execution of the current contract on July 9, 1951.96 NLRB No. 57.